Citation Nr: 0932701	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  95-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a separate initial disability rating for 
service-connected residuals of a post-operative left knee 
injury, based on instability, from February 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which granted service connection for 
post-operative residuals of a left knee injury.  The 
evaluation was 10 percent, effective from August 1993.  
During the appeal period, the evaluation was increased to 20 
percent, effective from August 1993.  

In a September 2006 decision, the Board, inter alia, denied 
an evaluation in excess of 20 percent, for the period from 
August 1, 1993; granted a 100 percent evaluation for the 
period from December 1, 2003 to December 1, 2004, and 
assigned a 30 percent evaluation, effective from December 2, 
2004.  

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a March 2008 order, 
the Court noted that the parties had filed a joint motion to 
remand the appeal to the Board.  The Court remanded that part 
of the Board's decision that assigned the Veteran's left knee 
disability a 30 percent evaluation, effective from December 
2, 2004, but failed to consider entitlement to a separate 
rating for instability.  The appeal as to all remaining 
issues was dismissed.  

A July 2008 Board remand noted that the most recent VA 
examination was conducted in August 2004.  The Board 
requested that another VA examination be conducted to 
determine the current severity of the Veteran's left knee 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The Board's July 2008 remand also requested that the RO 
explain whether the Veteran's 100 percent evaluation for the 
left knee ended December 1, 2004, as awarded by the September 
2006 Board decision, or ended January 31, 2005, as awarded by 
the October 2006 rating decision that implemented the Board 
decision.  A December 2008 supplemental statement of the case 
(SSOC) clarified that the Veteran was assigned a 100 percent 
evaluation until January 31, 2005, followed by a 30 percent 
evaluation, effective February 1, 2005.  Accordingly, 
although the issue identified by the Board's 2008 remand 
referred to December 2, 2004, the issue identified by the 
current Board decision correctly refers to February 1, 2005.  


FINDING OF FACT

Without good cause shown, the Veteran failed to report for a 
scheduled September 2008 VA examination to determine the 
current severity and instability of his service-connected 
residuals of a post-operative left knee injury.


CONCLUSION OF LAW

The claim for a separate initial disability rating for 
service-connected residuals of a post-operative left knee 
injury, based on instability, from February 1, 2005, is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded a VA medical 
examination in August 2004.  

The Veteran failed to report for a VA examination in 
September 2008, without good cause.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board notes that the Veteran's 
representative argued in July 2009 that there must have been 
insufficient notice to the Veteran.  However, neither the 
Veteran nor the Veteran's representative have affirmatively 
asserted that the Veteran did not actually receive 
notification of his scheduled examination.  The Veteran and 
his representative have had ample time since the time of the 
examination was scheduled and the issuance of the December 
2008 Statement of the Case to affirmatively state that no 
notice of examination has been received, or to otherwise 
offer specific reasons of good cause why he did not appear 
for the scheduled examination.  Moreover, there is no 
indication in the claims file, such as VA correspondence to 
the Veteran that was returned to VA as undeliverable, that 
the address used by VA was incorrect or that the Veteran 
otherwise did not receive notice.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Effective February 1, 2005, the Veteran's left knee is 
evaluated as 30 percent disabling, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 for knee replacement (prosthesis).  
Intermediate degrees of residual weakness, pain or limitation 
of motion rate are rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  

In general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2008); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Id.  

The Board notes that Diagnostic Codes 5256, 5261 and 5262 
address ankylosis of the knees and limitation of extension 
and flexion of the leg, respectively.  They do not address 
recurrent subluxation or lateral instability, which are 
distinct and separate symptoms addressed by separate rating 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Thus, in this case the Veteran is potentially entitled 
to additional compensation based on left knee instability.  

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

The relevant rating criteria provide that slight recurrent 
subluxation or instability of the knee warrants a 10 percent 
evaluation; moderate recurrent subluxation or instability of 
the knee is rated 20 percent and severe recurrent subluxation 
or instability of the knee is rated 30 percent.  Diagnostic 
Code 5257.

The record contains the report of one VA orthopedic 
examination conducted in August 2004, prior to the period 
being considered on appeal, which began February 1, 2005.  
The report notes that the Veteran underwent left total knee 
arthroplasty in December 2003 (VA treatment records in the 
claims file confirm this surgery).  There was moderate laxity 
of both the medial collateral ligament and lateral collateral 
ligament, some in extension but more so in 30 degrees of 
flexion.  The pertinent diagnosis was traumatic arthritis 
left knee secondary to old multiple-ligament injury, treated 
recently with total knee arthroplasty but still painful.  

VA treatment records dated after February 1, 2005, through 
December 2007 do not specifically address left knee 
instability one way or the other.  VA attempted to schedule 
the Veteran for another examination in September 2008.  
However, the Veteran failed to report, without good cause.  
As a result, VA has been unable to obtain potentially 
favorable evidence.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When the missed examination is 
scheduled in conjunction with a claim for increase, as is the 
case here, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this matter, the Veteran failed to report for the VA 
examination scheduled to take place in September 2008.  The 
Veteran has not submitted any reasons for his failure to 
report to the scheduled examination, nor has he or his 
representative affirmatively asserted that he did not 
actually receive notification of the scheduled examination.  
As no good cause has been shown, the claim must be denied.  
Further, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A separate initial disability rating for service-connected 
residuals of a post-operative left knee injury, based on 
instability, from February 1, 2005, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


